Name: Council Regulation (EC) No 392/97 of 20 December 1996 allocating, for 1997, certain catch quotas between Member States for vessels fishing in the Norwegian exclusive economic zone and the fishing zone around Jan Mayen
 Type: Regulation
 Subject Matter: international law;  fisheries;  economic geography;  Europe
 Date Published: nan

 6 . 3 . 97 | EN 1 Official Journal of the European Communities No L 66/57 COUNCIL REGULATION (EC ) No 392/97 of 20 December 1996 allocating, for 1997, certain catch quotas between Member States for vessels fishing in the Norwegian exclusive economic zone and the fishing zone around Jan Mayen THE COUNCIL OF THE EUROPEAN UNION, Whereas no agreement has been reached with Norway on whether the catch possibilities available should be subject to the provisions of Council Regulation (EC ) No 847/96 of 6 May 1996 introducing additional conditions for year-to-year management of TACs and quotas ( 3 );Having regard to the Treaty establishing the European Community, Whereas , for imperative reasons of common interest , this Regulation will apply from 1 January 1997,Having regard to Council Regulation (EEC ) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture ('), and in particular Article 8 (4 ) thereof, HAS ADOPTED THIS REGULATION: Having regard to the proposal from the Commission , Whereas the Community and Norway have held consultations on their mutual fishing rights for 1997, and in particular the allocation of certain catch quotas to Community vessels in the Norwegian fishing zone ; Article 1 From 1 January until 31 December 1997, vessels flying the flag of a Member State are hereby authorized to make catches :  in waters falling within the Norwegian exclusive economic zone north of 62 ° 00 ' N or within the fishing zone around Jan Mayen, and within the quota limits set out in Annex I ,  in waters falling within the Norwegian exclusive economic zone south of 62 ° 00 ' N, and within the quota limits set out in Annex II . Whereas, in accordance with Articles 96 and 124 of the Act of Accession of Austria , Finland and Sweden , fisheries agreements concluded by the Republic of Finland and the Kingdom of Sweden with third countries are managed by the Community; Whereas , in accordance with the procedure provided for in the Agreement on fisheries between the Kingdom of Sweden and the Kingdom of Norway of 9 December 1976 , the Community, on behalf of Sweden , has held consultations with Norway concerning their fishing rights for 1997; Article 2 Fishing quotas set out in Annexes I and II shall not be subject to the conditions laid down in Articles 2 , 3 and 5 ( 2 ) of Regulation (EC ) No 847/96 .Whereas, to ensure efficient management of the catch possibilities available , they should be allocated among the Member States as quotas in accordance with Article 8 of Council Regulation ( EEC ) No 3760/92 ; Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . Whereas the fishing activities covered by this Regulation are subject to the control measures provided for by Council Regulation (EEC ) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy ( 2 ); It shall apply from 1 January 1997. (') OJ No L 389 , 31 . 12 . 1992 , p. 1 . Regulation as amended by the 1994 Act of Accession . ( 2 ) OJ No L 261 , 20 . 10 . 1993 , p. 1 . ( 3 ) OJ No L 115 , 9 . 5 . 1996 , p. 3 . No L 66/58 EN Official Journal of the European Communities 6 . 3 . 97 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 December 1996 . For the Council The President S. BARRETT Official Journal of the European Communities No L 66/596 . 3 . 97 | EN | ANNEX I Allocation of Community catch quotas in Norwegian waters for 1997, as referred to in Article 1 (Norwegian waters north of 62 °00 ' N) (in metric tonnes, fresh round weight) Species ICES division Community catch quotas Quotas allocated to Member States Cod I , II 36 650 France 3 903 Germany 4 252 United Kingdom 16 495 Spain 4 950 Portugal 4 950 Ireland 550 Greece 550 Haddock I , II 4 000 France 515 Germany 855 United Kingdom 2 630 Saithe I , II 4 000 France 515 Germany 3 200 United Kingdom 285 Redfish I , II 3 500 ( l ) France 220 Germany 1 880 United Kingdom 400 Spain 190 Portugal 810 Greenland halibut I , II 100 Germany 50 United Kingdom 50 Blue whiting II 1 000 France 500 Germany 500 ( 3 ) Other species ( as by-catches ) I , II 450 France 60 Germany 150 United Kingdom 240 Mackerel II ( a ) 10 100 ( 2 ) Denmark 10 100 (') Should Norway implement a prohibition against a directed fishery for redfish in areas north of 70 ° N , such a restriction shall also apply to Community vessels fishing under this quota . ( 2 ) Of which 10 100 tonnes may be fished in area ICES Division IV ( a ), and Norway may fish up to 60 000 tonnes in the same area from the TAC fixed for the area north of 62 ° 00 ' N. ( ! ) Ad hoc solution for 1997 . No L 66/60 f~EN Official Journal of the European Communities 6 . 3 . 97 ANNEX II Allocation for Community catch quotas in Norwegian waters for 1997, as referred to in Article 1 (Norwegian waters south of 62 °00 ' N) ( in metric tonnes, fresh round weight) Species ICES Division Community catch .quotas Quotas allocated to Member States Norway pout (') IV 50 000 Denmark United Kingdom 47 500 ( 2 ) 2 500 ( 3 ) Sandeel IV 150 000 Denmark United Kingdom 142 500 ( 2 ) 7 500 ( 3 ) Shrimp IV 1 230 Denmark Sweden 1 080 150 (4 ) Other species IV 11 000 Denmark United Kingdom Germany Belgium France Netherlands Sweden 5 500 4 125 620 60 255 440 p.m . ( 5 ) Cod IV 500 Sweden 500 Haddock IV 930 Sweden 930 Saithe IV 1 150 Sweden 1 150 Pollack , whiting IV 190 Sweden 190 Herring IV 850 Sweden 850 ( 4 ) Mackerel IV 240 Sweden 240 ( 4 ) Industrial species IV 800 Sweden 800 ( 4 ) ( 6 ) (') Including blue whiting and inextricably mixed horsemackerel . ( 2 ) Within a total quota for Norway pout and sandeel up to 38 000 tonnes may be interchanged upon request . ( J ) Within a total quota for Norway pout and sandeel up to 2 000 tonnes may be interchanged upon request . ( 4 ) By-catches of cod , haddock , saithe , pollack and whiting to be counted against the quotas for these species . ( 5 ) Quota allocated by Norway to Sweden of 'other species ' at a traditional level . i 6 ) Of which no more than 400 tonnes of horse mackerel .